UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 09-7256


JERRY HINES,

                Petitioner – Appellant,

          v.

BUTCH JACKSON, Superintendent,

                Respondent – Appellee.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville.   Graham C. Mullen,
Senior District Judge. (1:07-cv-00357-GCM)


Submitted:   February 9, 2010             Decided:   February 25, 2010


Before MOTZ, KING, and AGEE, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Jerry Hines, Appellant Pro Se.     Mary Carla Hollis, Assistant
Attorney General, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Jerry Hines seeks to appeal the district court’s order

denying relief on his 28 U.S.C. § 2254 (2006) petition.                                   The

order is not appealable unless a circuit justice or judge issues

a   certificate        of    appealability.            See     28   U.S.C.     § 2253(c)(1)

(2006).     A certificate of appealability will not issue absent “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2).                A prisoner satisfies this standard by

demonstrating         that     reasonable           jurists     would     find     that   any

assessment of the constitutional claims by the district court is

debatable or wrong and that any dispositive procedural ruling by

the   district        court   is   likewise         debatable.          See   Miller-El    v.

Cockrell,       537    U.S.     322,     336-38       (2003);       Slack     v.    McDaniel,

529 U.S. 473, 484-85 (2000); Rose v. Lee, 252 F.3d 676, 683-84

(4th Cir. 2001).            We have independently reviewed the record and

conclude     that       Hines      has    not       made      the   requisite        showing.

Accordingly, we deny a certificate of appealability and dismiss

the appeal.           We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before    the    court       and   argument         would     not   aid     the    decisional

process.

                                                                                    DISMISSED




                                                2